Title: General Orders, 19 December 1782
From: Washington, George
To: 


                        

                            Head Quarters Newburgh Thursday Decr 19th 1782
                            Parole Kittlewell,
                            Countersigns London, Malwood
                        
                        
                            
                                For the day tomorrow
                                 
                                Major Fish, Major Oliver.
                            
                            
                                For duty tomorrow
                                
                                the 8th Massachusetts regiment.
                            
                        
                        At the General courtmartial of which Colonel Greaton is President Lieutenant Meachem of the 3d Massachusetts
                            regiment was tried "Charged with absenting himself from his regiment beyond the limitation of his furlough and neglecting
                            to join it when notified so to do agreable to the resolve of Congress respecting absent officers." The court on mature
                            considerations are of opinion that Lieutenant Meachem has exceeded the limitation of his Furlough, that he has been
                            notified to join his regiment agreable to the resolve of Congress of December 6th 1779 respecting absent officers; and
                            that he has neglected so to do, or to give satisfactory reasons for his continuance of absence, and sentence that he be
                            cashired.
                        The Commander in cheif approves the opinion of the Court.
                    